

116 HR 1405 IH: Puerto Rico Data Collection Equality Act
U.S. House of Representatives
2019-02-27
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 1405IN THE HOUSE OF REPRESENTATIVESFebruary 27, 2019Miss González-Colón of Puerto Rico (for herself and Mr. Serrano) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committees on Energy and Commerce, Oversight and Reform, Education and Labor, Agriculture, the Judiciary, and Financial Services, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo improve the collection and publication of statistics relating to the Commonwealth of Puerto
			 Rico, and for other purposes.
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Puerto Rico Data Collection Equality Act. (b)Table of contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Title I—Matters Related to Federal Statistical Programs
					Sec. 101. Plan to include the Commonwealth of Puerto Rico in Federal statistical programs.
					Sec. 102. Statistics to be collected and reported by the Census Bureau.
					Sec. 103. Bureau of Economic Analysis treatment of U.S. Territories.
					Sec. 104. National Center for Education Statistics treatment of the Commonwealth of Puerto Rico.
					Sec. 105. National Agricultural Statistics Service treatment of the Commonwealth of Puerto Rico.
					Sec. 106. Substance Abuse and Mental Health Services Administration: National Survey on Drug Use
			 and Health.
					Sec. 107. National Center for Health Statistics treatment of the Commonwealth of Puerto Rico.
					Sec. 108. Bureau of Justice inclusion of Puerto Rico in justice statistics.
					Sec. 109. Energy Information Administration treatment of Puerto Rico.
					Sec. 110. Bureau of Labor Statistics treatment of Puerto Rico.
					Title II—Matters Related to Puerto Rico’s Economy 
					Sec. 201. Annual update of the Report on the Competitiveness of Puerto Rico’s Economy.
					Sec. 202. Effect of electric power on the economic growth of Puerto Rico.
				
			IMatters Related to Federal Statistical Programs
			101.Plan to include the Commonwealth of Puerto Rico in Federal statistical programs
 (a)PlanThe head of the Interagency Council on Statistical Policy shall develop a plan to collect and publish statistics regarding the Commonwealth of Puerto Rico in the same manner as statistics are collected and reported by Federal agencies for the several States.
 (b)ImplementationThe head of the Interagency Council on Statistical Policy, in coordination with the heads of appropriate Federal agencies, shall implement the plan developed under subsection (a).
 (c)ReportNot later than two years after the date of the enactment of this Act, and every two years thereafter, the head of the Interagency Council on Statistical Policy shall submit to Congress a report which shall include—
 (1)a description of the plan developed under subsection (a); and (2)information on the implementation of such plan.
					102.Statistics to be collected and reported by the Census Bureau
 (a)In generalThe Director of the Bureau of the Census, in consultation with the heads of appropriate Federal agencies, shall include statistics regarding the Commonwealth of Puerto Rico collected and reported by the Bureau as part of the statistical programs described in subsection (b).
 (b)Statistical programs describedThe statistical programs described in this subsection include the following: (1)Census of Governments.
 (2)Survey of Business Owners and Self-Employed Persons. (3)Building Permits Survey.
 (4)Quarterly Workforce Indicators. (5)American Housing Survey.
 (6)Construction Progress Reporting Survey. (7)Housing Vacancy Survey.
 (8)Manufactured Housing Survey. (9)Value of Construction Put in Place Survey.
 (10)Current Population Survey. (c)National Economic CensusThe Director of the Bureau of the Census shall—
 (1)collect and report statistics regarding the Commonwealth of Puerto Rico for the Economic Census of Island Areas in a manner consistent, in terms of both substance and timing, with the collection and reporting of statistics for the National Economic Census; and
 (2)not later than 1 year after the date of enactment of this Act, submit to Congress a report recommending whether statistics regarding the Commonwealth of Puerto Rico should be included in the National Economic Census rather than in the Economic Census of Island Areas.
 (d)Population of territoriesWith respect to any calculation or estimate of the total population of the United States conducted by the Bureau of the Census, including the decennial census of population under section 141 of title 13, United States Code, the Director of the Bureau of the Census shall include in any such calculation or estimate, and any report issued or published in connection with such calculation or estimate, the total population of the Commonwealth of Puerto Rico and any other territory or possession of the United States.
 103.Bureau of Economic Analysis treatment of U.S. TerritoriesThe Bureau of Economic Analysis shall include Puerto Rico, American Samoa, the Commonwealth of the Northern Mariana Islands, Guam, and the United States Virgin Islands in its quarterly calculation of real gross domestic product by State and include such calculations in its estimates of the gross domestic product of the Nation as a whole.
 104.National Center for Education Statistics treatment of the Commonwealth of Puerto RicoThe Secretary of Education, acting through the National Center for Education Statistics, shall, to the maximum extent practicable, collect and publish data for the Commonwealth of Puerto Rico in the same manner as data is collected and published for the several States.
			105.National Agricultural Statistics Service treatment of the Commonwealth of Puerto Rico
 (a)Surveys in the Commonwealth of Puerto RicoThe Administrator of the National Agricultural Statistics Service shall— (1)include, to the maximum extent practicable, the Commonwealth of Puerto Rico in the surveys conducted by the Service; and
 (2)in the case of agricultural data collection that cannot be carried out under the surveys described in paragraph (1), identify an alternative method of collecting such data from the Commonwealth of Puerto Rico.
 (b)Report on feasibility of surveys in the Commonwealth of Puerto RicoNot later than 1 year after the date of the enactment of this Act, the Administrator of the National Agricultural Statistics Service shall submit a report to Congress that includes recommendations on the feasibility of conducting surveys in the Commonwealth of Puerto Rico.
 106.Substance Abuse and Mental Health Services Administration: National Survey on Drug Use and HealthNot later than 2 years after the date of enactment of this Act, and every 2 years thereafter, the Assistant Secretary for Mental Health and Substance Use shall submit to each committee of the Congress a report on the status of efforts to include the populations of the Commonwealth of Puerto Rico and the other territories of the United States in the National Survey on Drug Use and Health for fiscal year 2022 and subsequent fiscal years.
 107.National Center for Health Statistics treatment of the Commonwealth of Puerto RicoSection 306 of the Public Health Service Act (42 U.S.C. 242k) is amended— (1)by redesignating subsection (n) as subsection (o); and
 (2)by inserting after subsection (m) the following:  (n)In carrying out this section, the Secretary, acting through the Center, shall take all reasonable steps to collect, evaluate, and make available information with respect to the populations of the Commonwealth of Puerto Rico and the other territories to the same extent as the Secretary collects, evaluates, and makes available information with respect to the populations of the several States..
 108.Bureau of Justice inclusion of Puerto Rico in justice statisticsSection 302(d) of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10132(d)) is amended by inserting after paragraph (2) the following:
				
 (3)Inclusion of Puerto Rico in justice statisticsTo the extent practicable, the Director shall gather information from Puerto Rico in carrying out the statistical collection, analysis, and dissemination functions of the Bureau..
 109.Energy Information Administration treatment of Puerto RicoThe Secretary of Energy, acting through the Administrator of the Energy Information Administration, shall annually update the data and information included on the website of the Energy Information Administration in order to ensure, to the extent practicable, that the data and information included on the website with respect to Puerto Rico is as inclusive and complete as the data and information included on the website with respect to any State.
			110.Bureau of Labor Statistics treatment of Puerto Rico
 (a)Unemployment rateThe Bureau of Labor Statistics shall calculate the unemployment rate of Puerto Rico and include such calculation when calculating and reporting the Nation’s unemployment rate.
 (b)InflationThe Bureau of Labor Statistics shall calculate the rate of inflation in Puerto Rico and include such calculation when calculating and reporting the rate of inflation of the Nation.
				IIMatters Related to Puerto Rico’s Economy 
 201.Annual update of the Report on the Competitiveness of Puerto Rico’s EconomyThe Federal Reserve Bank of New York shall annually update the report titled Report on the Competitiveness of Puerto Rico’s Economy (published June 29, 2012). 202.Effect of electric power on the economic growth of Puerto RicoThe Secretary of Energy, acting through the Administrator of the Energy Information Administration, shall annually submit to Congress a report on the cost and unreliability of electric power in Puerto Rico and how such cost and unreliability affects the economic growth of Puerto Rico.
			